DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2022.
Applicant's election with traverse of species 1 in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the ground(s) that search can be performed by undue burden.  This is not found persuasive because the species would require a different field of search such as searching different subclass and text search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The features in claim 3 are already present in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20170166031), hereinafter referred to as Shin, in view of Allgaeuer (US 20180065444), hereinafter referred to as Allgaeuer.
Re claim 1, Shin teaches a heating, ventilating, and air conditioning (HVAC) system of a vehicle, comprising:
an indoor HVAC device (101 and 201) in which the evaporator and the condenser are disposed on an internal air flow path (105 and 205), and air passing through the evaporator or the condenser is discharged to an interior or an exterior of the vehicle through operation of a door (113 and 213);
a refrigerant line (501) which includes an evaporator (109), a compressor (301), and a condenser (209) on the internal air flow path of the indoor HVAC device and through which a refrigerant circulates;
a second heat exchanger (115) disposed adjacent to the evaporator on the internal air flow path of the indoor HVAC device and configured to exchange heat with the evaporator; and
a cooling water line (507) configured to allow cooling water to circulate through the second heat exchanger (see Fig 2).
Shin does not explicitly teach a first heat exchanger disposed adjacent to the condenser and configured to exchange heat with the condenser; and the cooling water line including the first heat exchanger.
However, Allgaeuer teaches a HVAC system comprising a first heat exchanger (24) disposed adjacent to a condenser (26) and configured to exchange heat with the condenser; and a cooling water line (2) including the first heat exchanger. 
Therefore, at the time the invention was filed it would have been obvious to have integrated a first heat exchanger disposed adjacent to the condenser on the internal air flow path of the indoor HVAC device and configured to exchange heat with the condenser; and the cooling water line including the first heat exchanger, as taught by Allgaeuer, for the purpose of cooling vehicle components (see Allgaeuer ¶ 40).

Re claims 2-3, Shin, as modified, teaches the HVAC system of claim 1. Shin further teaches wherein the indoor HVAC device includes:
a first air flow path (205) in which the condenser and the first heat exchanger (as modified) are disposed and a first door (213) is through which air increased in temperature while passing through the condenser circulates; and
a second air flow path (105) in which the evaporator and the second heat exchanger are disposed and a second door (113) through which air cooled while passing through the evaporator circulates.

Re claim 4, Shin, as modified, teaches the HVAC system of claim 3. Shin does not explicitly teach the condenser and first heat exchanger are disposed to allow air passing through the first air flow path to pass through the condenser after the first heat exchanger and are spaced apart from each other to allow convective heat transfer; and the evaporator and second heat exchanger are disposed to allow air passing through the second air flow path to pass through the evaporator after the second heat exchanger and are spaced apart from each other to allow convective heat transfer. However, the examiner takes official notice of the fact that heat exchangers are spaced apart in the duct system for the purpose of allowing airflow therebetween. Therefore, at the time the invention was filed it would have been obvious to have integrated the condenser and first heat exchanger are disposed to allow air passing through the first air flow path to pass through the condenser after the first heat exchanger and are spaced apart from each other to allow convective heat transfer; and the evaporator and second heat exchanger are disposed to allow air passing through the second air flow path to pass through the evaporator after the second heat exchanger and are spaced apart from each other to allow convective heat transfer, for the purpose of allowing airflow therebetween.

Re claim 5, Shin, as modified, teaches the HVAC system of claim 3. Shin further teaches the condenser and first heat exchanger are disposed to allow air passing through the first air flow path to pass through the condenser after the first heat exchanger and are in contact with each other to allow conductive heat transfer (as modified, see Allgaeuer Fig 1); and the evaporator and second heat exchanger are disposed to allow air passing through the second air flow path to pass through the evaporator after the second heat exchanger and are in contact with each other to allow conductive heat transfer (see Fig 1).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Allgaeuer, in view of Osaka et al. (US 20130299129), hereinafter referred to as Osaka.

Re claim 8, Shin, as modified, teaches the HVAC system of claim 1. Shin does not explicitly teach wherein a water heating heater is included in the cooling water line and wherein the HVAC system further includes a battery temperature increase line that branches from the cooling water line to the first heat exchanger and the second heat exchanger and including a third heat exchanger, a battery, and a first valve configured to switch a flow of the cooling water of the first heat exchanger or the second heat exchanger.
However, Osaka teaches a HVAC system comprising wherein a water heating heater (9a) is included in a cooling water line (line for 5) and wherein the HVAC system further includes a battery temperature increase line (e.g. ¶ 152, “the battery 76 is the heating element 9C”) that branches from the cooling water line to a first heat exchanger (6a) and a second heat exchanger (6b) and including a third heat exchanger (4), a battery (76), and a first valve (21f) configured to switch a flow of the cooling water of the first heat exchanger or the second heat exchanger. 
Therefore, at the time the invention was filed it would have been obvious to have integrated wherein a water heating heater is included in the cooling water line and wherein the HVAC system further includes a battery temperature increase line that branches from the cooling water line to the first heat exchanger and the second heat exchanger and including a third heat exchanger, a battery, and a first valve configured to switch a flow of the cooling water of the first heat exchanger or the second heat exchanger, as taught by Osaka, for the purpose of cooling vehicle components like the battery.

Re claim 9, Shin, as modified, teaches the HVAC system of claim 8. Osaka further teaches further comprising: a battery cooling line (90a) that branches from the refrigerant line and connected to the third heat exchanger to exchange heat therewith and including a second valve (19-20) configured to switch a flow of the refrigerant of the third heat exchanger.

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/30/2022